UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4381



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSE   MIGUEL   MATEO,  a/k/a   Alec   Garcia
Rodriguez, a/k/a Santos Figueroa Santiago,

                                              Defendant - Appellant.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (1:05-cr-00290-JAB)


Submitted:   September 6, 2006        Decided:   September 20, 2006


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. David Whaley, MORCHOWER, LUXTON & WHALEY, Richmond, Virginia,
for Appellant. Sandra J. Hairston, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jose Miguel Mateo pled guilty to one count of conspiracy

to distribute five kilograms or more of cocaine hydrochloride in

violation of 21 U.S.C. §§    841(a)(1), 846 (2000).    His attorney

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), asserting there were no meritorious issues for appeal, but

claiming the sentence was greater than necessary because it was

above the statutory minimum.       Mateo declined to file a pro se

supplemental brief.   We affirm.

          Mateo’s sentence was six months more than the statutory

minimum sentence of ten years’ imprisonment and near the low end of

the advisory guidelines.    In imposing the sentence, the district

court properly calculated the guidelines range of imprisonment and

considered the sentencing factors under 18 U.S.C. § 3553(a) (2000).

We find the sentence reasonable.    United States v. Green, 436 F.3d

449, 457 (4th Cir. 2006).

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

Mateo’s conviction and sentence.     This court requires counsel to

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review. If the client

requests a petition be filed, but counsel believes such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.    Counsel’s motion must state that


                               - 2 -
a copy thereof was served on the client.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 3 -